Citation Nr: 0839390	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  06-32 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an increased disability rating for 
bilateral hearing loss disability, currently evaluated as 10 
percent disabling.

3.  Whether new and material evidence to reopen a claim for 
service connection for breathing problems, now claimed as 
chronic obstructive pulmonary disease (COPD) due to mustard 
gas exposure with other chemicals has been received, and if 
so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1954 to 
September 1957.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal of rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Augusta, Maine, and Muskogee, Oklahoma.

The veteran presented testimony at a Video Conference Hearing 
chaired by the undersigned Veterans Law Judge in March 2008.  
A transcript of the hearing is associated with the veteran's 
claims folder.

The issues of entitlement to an increased disability rating 
for bilateral hearing loss disability and service connection 
for breathing problems, now claimed as chronic obstructive 
pulmonary disease (COPD) due to mustard gas exposure with 
other chemicals are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Tinnitus was not present in service or until years 
thereafter and is not etiologically related to service.

2.  In an unappealed March 2003 rating decision, the RO 
denied service connection for breathing problems.

3.  The evidence associated with the claims file subsequent 
to the March 2003 decision includes evidence that relates to 
an unestablished fact necessary to substantiate the claim, is 
not cumulative or redundant of the evidence previously of 
record, and raises a reasonable possibility of substantiating 
the claim for service connection for breathing problems, now 
claimed as chronic obstructive pulmonary disease (COPD) due 
to mustard gas exposure with other chemicals. 


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in or aggravated by active 
military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  

2.  New and material evidence has been received to reopen a 
claim for service connection for breathing problems, now 
claimed as chronic obstructive pulmonary disease (COPD) due 
to mustard gas exposure with other chemicals.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Analysis

Tinnitus

The veteran contends that his currently diagnosed tinnitus is 
related to his active military service.  

Service medical records are negative for any complaints or 
treatment for ringing in the ears.  Furthermore, the 
veteran's separation examination dated August 1957 shows that 
the veteran's ears were evaluated as normal.

The veteran was afforded a VA audiological examination in 
August 2004.  At that time, he denied any symptoms of 
tinnitus.  The veteran was afforded another VA audiological 
examination in January 2006.  At that time, he complained of 
occasional ringing in the ears since being discharged from 
the service in 1957.  Based on the lack of evidence of 
tinnitus in the service medical records, the veteran's 
statements during the August 2004 examination and the lack of 
documentation to support the veteran's claim of longstanding 
tinnitus, the January 2006 VA examiner opined that "it is 
less likely as not that the veteran's current tinnitus is 
related to military service."

In essence, the evidence of a nexus between the veteran's 
tinnitus and his active military service is limited to the 
veteran's own statements.  This is not competent evidence of 
the alleged nexus since laypersons, such as the veteran, are 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against this claim and service connection for 
tinnitus is not in order.

COPD

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  
38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception 
to this rule is 38 U.S.C.A. § 5108, which provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

The veteran contends that he developed his currently 
diagnosed COPD as a result of exposure to mustard gas, other 
gases and nerve agents while stationed in Fairbanks, Alaska 
from November 1954 to September 1957.  See December 2002 
claim, December 2005 claim, January 2006 notice of 
disagreement, 2006 statements from veteran, July 2006 notice 
of disagreement, and March 2007 VA Form 9.

In an unappealed March 2003 rating decision, the RO denied 
the veteran's claim for service connection for breathing 
problems based on a finding that the veteran's service 
medical records did not show that the condition began in 
service or was made worse during military service and that 
there was no evidence showing full-body exposure to mustard 
gas during service.  The veteran did not file an appeal and 
the decision became final.  

The veteran's claim to reopen was received in December 2005.  
The evidence received since the March 2003 rating decision 
includes outpatient treatment records from the VA Medical 
Center in Togus, Maine showing that during an October 2004 
pulmonary consultation, the veteran was diagnosed with COPD 
which the examining physician stated was "best explained by 
exposure to various gases during his time in the service."  
This evidence of a nexus between the veteran's current 
pulmonary condition and active service is clearly new and 
material, so reopening of the claim is in order.  

Because the claim has been reopened, and the reopened claim 
is remanded for additional development, as discussed below, 
there is no need to discuss now whether VA's duties to notify 
and to assist the claimant, found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008), have 
been met concerning this claim.  



Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).   

Additionally, in March 2006, the Court held that because the 
terms "new" and "material" have specific, technical meanings 
that are not commonly known to VA claimants, when providing 
the notice required by section 5103(a), it is necessary, in 
most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique 
character of the evidence that must be presented.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The record reflects that in May 2005, the veteran was 
provided with the notice required by section 5103(a) 
concerning his claim for service connection for tinnitus.  
The veteran received the notice required by section 5103(a) 
concerning his claim for COPD in January 2006 and in March 
2006. The Board notes that, even though the letters requested 
a response within 60 days, it also expressly notified the 
veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b) (evidence must be received by the Secretary within 
one year from the date notice is sent).

The Board also notes that although the veteran has not been 
provided notice of the type of evidence necessary to 
establish a disability rating or an effective date for 
service connection for tinnitus, the Board finds that there 
is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection for tinnitus is not 
warranted.  Consequently, no disability rating or effective 
date will be assigned, so the failure to provide notice with 
respect to those elements of the claim was no more than 
harmless error.

Finally, the Board notes that the veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  In addition, the veteran has been 
afforded appropriate VA examinations.  Neither the veteran 
nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the denied claim.  The Board is also unaware 
of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were not prejudicial to the veteran.


ORDER

Service connection for tinnitus is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for breathing problems, now 
claimed as chronic obstructive pulmonary disease (COPD) due 
to mustard gas exposure with other chemicals is reopened and 
to this extent only, the appeal is granted.



REMAND

The veteran contends that the current 10 percent evaluation 
assigned for his bilateral hearing loss disability does not 
accurately reflect the severity of his condition.  The Board 
is of the opinion that further development is required before 
the Board decides this appeal.  In this regard, the Board 
notes that the most recent VA examination in connection with 
the veteran's service-connected bilateral hearing loss 
disability was conducted in January 2006.  The veteran has 
indicated that his condition has worsened since that time.  
Specifically, during his March 2008 Travel Board hearing, he 
testified that his hearing has gotten worse since his last 
examination because he cannot hear.  He also testified that 
he has been prescribed hearing aides since his last 
audiological examination in January 2006.  

In addition, the veteran contends that his currently 
diagnosed COPD is related to exposure to mustard gas and 
other chemicals in service.  Although service medical records 
are negative for any treatment or diagnosis of a pulmonary 
disability, the post-service medical evidence of record does 
show that the veteran has been diagnosed with COPD.  In 
addition, in support of his claim, the veteran has submitted 
VA outpatient treatment records where an examiner opined that 
the veteran's COPD is related to service.

In light of the veteran's contentions and this medical 
opinion, a VA examination must be performed to ascertain the 
nature and likely etiology of the claimed pulmonary 
disability.  See 38 C.F.R. § 3.159(c)(4).  The appellant is 
hereby notified that it is the appellant's responsibility to 
report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2008). 

The Board also notes that the veteran has not been provided 
all notice required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

In light of these circumstances, the case is hereby REMANDED 
to the RO or the Appeals Management Center (AMC), in 
Washington, D.C., for the following actions:

1.  The veteran should be provided the 
notice required under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 
3.159(b) (2006), to include the notice 
specified in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

2.  The veteran should be afforded a VA 
audiological examination to assess the 
severity of his service- connected 
bilateral hearing loss disability.  

3.  The veteran should also be afforded a 
VA examination to determine if he has COPD 
or any other pulmonary disability and, if 
so, whether it originated during active 
duty or is otherwise etiologically related 
to service.  All indicated studies should 
be performed, and the claims folder must be 
made available to and reviewed by the 
examiner.  If the veteran is found to have 
COPD or any other pulmonary disability, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(i.e., probability of 50 percent or 
greater) that it originated during active 
duty or is otherwise etiologically related 
to active duty.  

3.  After completion of all indicated 
development to the extent possible, 
readjudicate the reopened claim for service 
connection for breathing problems, now 
claimed as COPD and the claim for an 
increased disability rating for bilateral 
hearing loss disability on a de novo basis.  
If  the benefits sought on appeal are not 
granted to the veteran's satisfaction, the 
veteran and his representative should be 
issued a supplemental statement of the case 
and afforded the requisite opportunity to 
respond.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


